Citation Nr: 9900397	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  98-03 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 1606 (formerly Chapter 106), Title 10, United 
States Code, for periods of enrollment beyond June 20, 1996.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The appellant has service with the Selected Reserves.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1997 determination by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which notified the appellant that he 
was ineligible for payment of educational assistance benefits 
under Chapter 1606 as of June 20, 1996.  A notice of 
disagreement was received in December 1997, and a statement 
of the case was issued in January 1998.  The appellant's 
substantive appeal was received in February 1998.  The 
appellant is not represented in connection with this appeal.

In September 1998, the appellant testified before the 
undersigned member of the Broad by means of a videoconference 
hearing.  At that time, he submitted evidence directly to the 
Board and furnished a waiver of initial RO consideration in 
accordance with 38 C.F.R. § 20.1304 (1998).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant essentially contends that his benefits should 
be valid for ten years from the date of his most recently 
signed enlistment contract.  He maintains that the VA 
provided incorrect information regarding his eligibility to 
Chapter 1606 educational benefits.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant is not entitled 
to payment of educational benefits under Chapter 1606 
(formerly Chapter 106), Title 10, United States Code, for any 
period of enrollment after June 20, 1996.


FINDINGS OF FACT

1.  The Department of Defense has reported that the appellant 
became eligible for Chapter 1606 educational benefits, 
Educational Assistance for Members of the Selected Reserve, 
on June 20, 1986.

2  The appellants eligibility for Chapter 1606 educational 
benefits terminated on June 20, 1996.


CONCLUSION OF LAW

The criteria for entitlement to payment of educational 
assistance benefits under Chapter 1606 (formerly Chapter 106) 
for any period of enrollment beyond June 20, 1996 have not 
been met.  10 U.S.C.A. §§ 16131, 16132, 16133 (West 1991); 38 
C.F.R. §§ 21.7540, 21.7550 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  
Specifically, an individual who, after June 30, 1985, 
enlists, reenlists, or extends an enlistment in the Selected 
Reserve for a period of not less than six years, or is 
appointed as a reserve officer and agrees to serve in the 
Selected Reserve for a period of not less than six years in 
addition to any other period of obligated service in the 
Selected Reserve and, before completing initial active duty 
for training, has a high school diploma, is entitled to 
educational assistance under Chapter 1606.  10 U.S.C.A. § 
16132.  Regulations provide that a determination of an 
individuals eligibility for Chapter 1606 benefits is to be 
made by the Armed Forces.  38 C.F.R. § 21.7540(a).

Except under specific circumstances, a reservists period of 
eligibility expires effective the earlier of the following 
dates: (1) the last day of the 10-year period beginning on 
the date the reservist becomes eligible for educational 
assistance; or (2) the date of separation from the Selected 
Reserve.  38 C.F.R. § 21.7550(a).  If a reservist is enrolled 
in an educational institution regularly operated on the 
quarter or semester system, and the reservists period of 
eligibility would expire during a quarter or semester, the 
period of eligibility shall be extended to the end of the 
quarter or semester.  38 C.F.R. § 21.7550(b)(1).  If the 
reservist served on active duty during the Persian Gulf War 
and other specific criteria are satisfied, then that period 
of service shall not be considered in determining the time 
limit on eligibility.  38 C.F.R. § 21.7550(a)(3).  Further, a 
period of eligibility may be extended if the individual 
applies for an extension within a prescribed time period, and 
the individual was prevented from initiating or completing a 
program of education within the applicable time period, due 
to a physical or mental disability not the result of the 
reservists own willful misconduct.  38 C.F.R. § 21.7551(a); 
see 38 C.F.R. § 21.7532(e).

Department of Defense (DOD) data indicates that the 
appellant, by virtue of serving in the Selected Reserve, 
established basic eligibility for Chapter 1606 benefits as of 
June 20, 1986.  The record also appears to indicate that the 
appellant entered into a new 6 year contract of service in 
the Selected Reserves on July 15, 1992.  In August 1997 the 
RO received VA Form 22-1999, Enrollment Certification, for a 
flight training course that began on August 6, 1997.  In 
September 1997, the appellant was notified by VA letter that 
he became ineligible for benefits effective June 20, 1996.  
The appellant disagreed with that determination, and contends 
that his eligibility began on July 15, 1992, and would not 
expire until July 15, 2002.  

The Board has reviewed the evidence of record and concludes 
that there is no legal basis for an extension of the 
appellant's delimiting date for Chapter 1606 benefits.  The 
DOD data reveals that his basic eligibility for Chapter 1606 
benefits began June 20, 1986.  The law is clear that a 
reservists period of eligibility expires effective the 
earlier of the last day of the 10-year period beginning on 
the date the reservist becomes eligible for educational 
assistance, or the date the reservist is separated from the 
Selected Reserve.  38 C.F.R. § 21.7550(a).  Thus, the earlier 
date, as defined by 38 C.F.R. § 21.7550(a), is 10 years after 
the appellant established Chapter 1606 eligibility, or June 
20, 1996.

The appellant has essentially stated that he thought his 
Chapter 1606 benefits were valid for ten years from the date 
of his July 15, 1992 enlistment contract.  He has testified 
and stated that he believed a RO letter dated in September 
1992 gave him the impression that his benefits would be valid 
for ten years after he signed a new 6 year obligation in the 
Reserves.  He also testified at his September 1998 Board 
video hearing that VA officials had told him that he would be 
eligible for benefits until the year 2002.  

The Board notes that the September 1992 RO letter relied upon 
by the appellant does not contain language indicating that 
signing a new 6 year obligation contract extends or creates a 
new delimiting period for Chapter 1606 benefits.  It merely 
informed the appellant that reservists must execute a new 6-
year contract on or after October 1, 1990, in order to be 
eligible for Chapter 106 benefits for pursuing non-college-
degree programs offered by schools other than institutions of 
higher learning.  This language essentially referred to 
expanded benefits pursuant to 38 C.F.R. § 21.7540(b), as 
opposed to basic eligibility.  

Significantly, the Board also observes that the file contains 
an October 1992 RO letter to the appellant informing him of 
an award of VA benefits effective July 15, 1992 (the date he 
entered into the new 6-year contract).  In this October 1992 
letter, the appellant was advised that "benefits are not 
payable for any training pursued on or after June 20, 1996."  
This letter would appear to correctly advise the appellant of 
his remaining eligibility.

At any rate, assuming for the sake of argument that the 
appellant was incorrectly advised by VA employees regarding 
the proper termination date, the Board is not authorized to 
award payment of benefits where statutory requirements for 
such benefits were not met.  See Harvey v. Brown, 6 Vet. App. 
416, 424 (1994).  It is regrettable if the appellant may have 
received inaccurate advice regarding his eligibility for VA 
educational assistance benefits, but this would not create 
any legal right to benefits where such benefits are otherwise 
precluded by law.  See Shields v. Brown, 8 Vet. App. 346, 351 
(1995).

The Board has considered whether the appellant meets any of 
the criteria for extending his delimiting date, as set forth 
in 38 C.F.R. § 21.7550(a)(3) and 38 C.F.R. § 21.7551(a).  In 
that regard, there is no evidence of record that the 
appellant served on active duty during the Persian Gulf War, 
or that he was prevented from utilizing his benefits within 
the prescribed time period, due to a physical or mental 
disability, not the result of his own willful misconduct.  
Finally, the Board points out that the period of education 
for which the appellant was denied benefits, from August 6, 
1997, began after his June 20, 1996 delimiting date.  Thus, 
as the reservists period of eligibility for Chapter 1606 
benefits did not expire during a quarter or semester, his 
period of eligibility may not be extended to the end of the 
quarter or semester, as set forth in 38 C.F.R. § 
21.7550(b)(1).

Based on the foregoing, the Board finds that the appellant is 
not entitled to an extension of the delimiting date beyond 
June 20, 1996, for utilizing an award of educational benefits 
under Chapter 1606, Title 10, United States Code.  The Board 
recognizes and understands the appellants contentions, but 
governing legal criteria specifically exclude an extension of 
the delimiting date for utilizing Chapter 1606 benefits, 
absent certain circumstances, which are not met in this case.  
As the disposition of this claim is based on the law, and not 
on the facts of this case, the claim must be denied based on 
a lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
